DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/22   has been entered. Supplemental amendment filed 6/10/22 has also been entered. 1-5, 7, 9, 10, 16-19, and 21-31 are pending.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 6/8/22.is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Rejections Withdrawn
5. The rejection of claims 1-10 and 15-24 under 35 U.S.C. §103(a) as being unpatentable over the '465 Publication and U.S. Publ. No. 2008/0112953 (the '953 Publication) in view of U.S. Publ. No. 2014/0141008 (the '008 Publication) is withdrawn because of claim amendments and persuasive arguments.
6. The rejections on the ground of non-statutory obviousness-type double patenting is withdrawn because Applicants have provided terminal disclaimers over U.S. Application Nos. 16/491,500, 16/55.675, 16/552,682 and 16/487,990.
Reasons for Allowance
7. The following is an examiner’s statement of reasons for allowance: Applicants have argued that adalimumab composition comprising arginine and methionine resulted in very good stability. In addition, the use of C3 polyols resulted in improved stability compared with larger polyols that are commonly used in biopharmaceutical formulation, such as trehalose. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8. Claims 1-5, 7, 9, 10, 16-19, and 21-31 are allowed.
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645   

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645